DETAILED ACTION

Priority
This application was filed on 09/15/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities:  Claim 3 recites “can transported,” which is grammatically incorrect.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Davey et al., US 2013/0204430 A1, hereinafter Davey in view of Klein et al., US 2007/0271117 A1, hereinafter Klein.

In regard to claim 1, Davey discloses a mobile pharmacy comprised of the following parts:
a) a building for storing and dispensing medications (see ¶ 0055, disclosing “architecture of pharmacy area”; Fig. 1)
b) automated robotic arms for preparing medications for pickups and deliveries (see ¶ 0074, disclosing robotic arms);
c) computer systems for remotely managing the mobile pharmacy (see ¶ 0037, disclosing “remote pharmacist”);
d) a kiosk for customer pickups (see ¶ 0078-0086, disclosing consumers access medications after validation and verification of biometrics as shown in  Fig. 6) ;
e) lockers for customer pickups and postal and courier delivery pickups (see ¶ 0074, disclosing “pharmaceutical storage location”)
f) a software application (see ¶ 0094, disclosing “software”; and
g) a cloud network (see ¶ 0064, disclosing “cloud network”).  
However, Davey fails to disclose a portable building.
Klein discloses a portable patient care system that includes a temporary structure for housing a kiosk. 
It would have been obvious to one of ordinary skill int eh art to have modified Davey to include a portable structure as disclosed by Klein to allow the pharmacy “to be conveniently assembled at a location for a relative shorter period, disassembled, removed, transported, and reassembled at another location.”  Klein, ¶ 0037.  Such a feature would improve any business that dispenses products in the same manner by allowing reach of more patients in a different geographic regions.

In regard to claims 2, Davey discloses the mobile pharmacy of claim 1 wherein the mobile pharmacy can be rented by pharmacists and pharmacy companies (see ¶ 0087, disclosing “robotic delivery system).  

In regard to claim 3, Klein further discloses the mobile pharmacy of claim 1 wherein the mobile pharmacy can transported to multiple locations to serve communities (see ¶ 0037).
It would have been obvious to one of ordinary skill int eh art to have modified Davey to include a portable structure as disclosed by Klein to allow the pharmacy “to be conveniently assembled at a location for a relative shorter period, disassembled, removed, transported, and reassembled at another location.”  Klein, ¶ 0037.  Such a feature would improve any business that dispenses products in the same manner by allowing reach of more patients in a different geographic regions.


In regard to claim 4, Davey discloses the mobile pharmacy of claim 1 wherein the portable building has exterior and interior security cameras and systems (see ¶¶ 0037 and 0041, disclosing “Closed Circuit Television”; 0078-0086, disclosing “Robot Security Architecture,” including “image scanner”; Fig. 6).

In regard to claim 5, Davey discloses the mobile pharmacy of claim 1 wherein the computer systems and automated robotic arms can be monitored and shut down by the pharmacist remotely (see ¶ 0038, disclosing “the pharmacist’s computer is adapted to permit the pharmacist to control the robots”).  

In regard to claim 6, Davey discloses the mobile pharmacy of claim 1 wherein the kiosk and lockers have customer identification verification systems (see ¶¶ 0078-0086, disclosing “Robot Security Architecture,”.  

In regard to claim 7, Davey discloses the mobile pharmacy of claim 1 wherein the software application manages patient profiles (see ¶ 0081, disclosing a patient ID) and pharmacist demographics (see ¶ 0039-0040, disclosing “customer service area”), alerts stakeholders of prescription problems (see ¶ 0083, discoing “robot alerts”), and archives transactions and medication histories (see ¶ 0091, disclosing “past medical history”).  

In regard to claim 8, Davey discloses the mobile pharmacy of claim 1 wherein the software application allows doctors to add prescription refills to a patient's profile and automatically notifies the patient of the prescription 13status (see ¶ 0089, disclosing “depending on the refill rate of a prescription, the robot will automatically schedule deliveries”).  

In regard to claim 9, Davey discloses the mobile pharmacy of claim 1 wherein the software application allows patients to request prescription refills, schedule home deliveries, and postal deliveries of medications remotely online (see ¶ 0089).  

In regard to claim 10, Davey discloses the mobile pharmacy of claim 1 wherein the software application allows pharmacists to monitor the mobile pharmacy security operations (see ¶¶ 0078-0086, disclosing “robot security architecture”), prescription filling (see ¶ 016, “fill a container with the prescribed medication”), drug expiration dates and restock supplies for the mobile pharmacy in real time online (see ¶ 0049, disclosing “interact with an online inventory of goods”).  

In regard to claim 11, Davey discloses the mobile pharmacy of claim 1 wherein the software application provides consultations to patients by means of AI predictive algorithms (see ¶ 0047, disclosing “remote pharmacist could provide counseling to the customer”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Maxwell, US 11,066,240 B1 (Automated pharmacy system)
Natarajan et al., US 2017/0132396 A1 (Prescription home delivery)
JAMRISKA et al., US 2018/0333860 A1 (System and method for prescription medicine delivery)
Coughlin et al, US 2017/0053099 A1 (Prescription storage and retrieval system)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A Zare whose telephone number is (571)270-3266. The examiner can normally be reached Monday - Friday, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT A ZARE/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        
5/21/2022